Citation Nr: 1004447	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for migraine 
headaches with blackout spells, prior to August 11, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel
INTRODUCTION

The Veteran had active service from January 2000 to 
September 2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

In August 2009, the Veteran testified during a hearing at 
the RO before the undersigned.  A transcript of the hearing 
is of record. 

In a February 2009 rating decision, the RO granted a 30 
percent disability evaluation for the Veteran's service-
connected migraine headaches, effective August 11, 2008.  
During his August 2009 Board hearing, the Veteran testified 
that he was satisfied with the February 2009 rating decision 
and limited his appeal to an initial compensable rating, 
prior to August 11, 2008.

In August 2009, the Veteran's representative submitted new 
claims for entitlement to service connection for anxiety, 
depression, cervical spine arthritis, hearing loss, 
tinnitus, gastroesophageal reflux disease, and residuals of 
a right tibial lesion to include neurogenic disease of the 
foot.  These matters are referred to the RO for appropriate 
development and adjudication.


FINDING OF FACT

Prior to August 11, 2008, giving the Veteran the benefit of 
the doubt, the objective and probative medical evidence of 
record demonstrates that he experienced migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the previous several months; migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability are not 
shown.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the schedular 
criteria for an initial rating of 30 percent, but no higher, 
for migraines with blackout spells, prior to August 11, 
2008, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Sup. 2009); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
Veteran and assist him with development of evidence pursuant 
to the Veterans Claims Assistance Act (VCAA).  The Veteran's 
claim for an initial compensable rating for migraine 
headaches with blackout spells prior to August 11, 2008 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  It has been held 
that once service connection is granted, the claim is 
substantiated and additional notice is not required.  Any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Regardless, here the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006)

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated service 
treatment records with the file and the Veteran was afforded 
a VA examination in March 2006.

The Veteran also testified during a hearing before the 
undersigned in August 2009.  Thereafter, at his request, the 
record was held open for 60 days following the August 2009 
hearing to allow the Veteran to submit headache logs and 
additional pertinent medical evidence.  However, to date, no 
additional evidence was received. 

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the Veteran will not be prejudiced by the 
Board's adjudication of the claim.  

II.  Factual Background and Legal Analysis

Service connection for migraine headaches with blackout 
spells was established by the RO in the May 2006 rating 
decision that assigned an initial noncompensable rating, 
effective September 24, 2005.  As noted above, in the 
February 2009 rating decision, the disability evaluation was 
increased to 30 percent, effective August 11, 2008.  

The present appeal involves the Veteran's claim that the 
severity of his service-connected migraine headaches 
warrants a higher disability rating prior to August 11, 
2008.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service- connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, because the Veteran is appealing the initial 
assignment of his disability rating, the severity of the 
disability during the entire period from the initial 
assignment of the disability rating to the present is to be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In arriving at the decision in this case, the Board has 
considered the requirements of Fenderson. 

Additionally, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378 
(Fed. Cir. 2000).  Therefore, the Board will discuss the 
evidence pertinent to the rating criteria and the current 
disability.

The Veteran's service-connected migraine headaches were 
initially assigned a noncompensable rating pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran 
contends that his migraines with blackout spells were more 
severe than what was represented by the noncompensable 
rating, prior to August 11, 2008.  

Under Diagnostic Code 8100, migraine headaches with less 
frequent attacks than the criteria for a 10 percent rating 
are rated as noncompensably disabling.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  A 10 percent rating is 
warranted if the Veteran has migraines with characteristic 
prostrating attacks averaging one in two months over the 
last several months.  Id.  A 30 percent rating is warranted 
if the Veteran has migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  Id.

The highest rating available, 50 percent, is warranted if 
the Veteran has migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.

Service treatment records indicate that, in November 2004, 
the Veteran was evaluated by a neurologist and reported 
having severe headaches with lightheadedness, palpitations, 
and blurred vision.  He also had a daily frontal headache 
without symptoms.  In December 2004, he was seen again for 
atypical migraines and vasovagal episodes and the examiner 
said he needed a follow up appointment for a medical 
evaluation board (MEB).  The MEB was performed in January 
2005 when the assessment included anxiety and vasovagal 
syncope.

Post service, the Veteran was afforded a VA general medical 
examination in March 2006.  He reported having migraines 
with syncopal episodes that were intermittent with 
remissions and started in 2004, for which Zomig was 
prescribed.  Neurological examination findings were 
essentially normal.  The VA examiner stated that the Veteran 
had migraine headaches with blackout spells with no effects 
on daily activities.

During his August 2009 Board hearing, the Veteran testified 
that he was discharged from service due to his migraine 
headaches.  He said that he did not seek medical treatment 
for his migraines during prior to August 2008 and believed 
that his noncompensable disability rating made him 
ineligible for VA medical treatment.  However, he testified 
that he experienced severe, incapacitating migraines 
approximately two to three times a week, during which he 
lost consciousness for approximately thirty seconds to two 
minutes.  He also asserted that he became extremely 
sensitive to noise.  The Veteran testified that, while his 
disability rating was increased to 30 percent after August 
2008, his condition had not changed materially but, rather, 
had always been of such severity.  Furthermore, he testified 
that, although able to graduate, he missed classes and 
missed work, without pay, due to his migraines.  He said 
that, after finishing his degree in culinary arts in 2006, 
he worked for a family run business for which he worked 
prior to service that was very accommodating about his 
headache disability and allowed him to go home as needed.  
This hurt his income but not his job standing.  He indicated 
that he recently obtained a new position.

Here, the Board concludes that the evidence is in equipoise 
as to whether a compensable rating is warranted prior to 
August 11, 2008.  Giving the Veteran the benefit of the 
doubt, the Board finds that prior to August 11, 2008, his 
disability more closely approximated a rating of 30 percent.  
In November and December 2004 in service, the Veteran was 
seen for his severe headaches with vasovagal episodes and, 
while the May 2006 VA examiner described the Veteran's 
headache disability, he did not elaborate on the frequency 
of headaches the Veteran regularly experienced, although he 
said that they had no effects on his daily activities.  
However, the Veteran testified that he experienced 
incapacitating headaches two to three times a week and that 
the severity of his headaches was constant since his 
discharge.  In this regard, the Board notes that the Veteran 
is competent to give evidence about what he experiences; for 
example, he is competent to discuss pain and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Board finds the Veteran's testimony to 
be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-
08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  Additionally, the Veteran said that he missed 
school and work due to the migraines, although he provided 
no evidence to document this assertion.

In any event, there is simply no objective evidence of 
record to support a rating of 50 percent because although 
the Veteran experienced frequent migraines, they were not 
productive of severe economic inadaptability.  He testified 
in August 2009 that although difficult, he was able to 
complete school, earn his degree, and maintain employment 
although he said he lost income.  However, he provided no 
objective evidence to corroborate his income loss, e.g., 
employers' statements, wage statements, sick leave records, 
etc.

The Board has contemplated whether any other Diagnostic Code 
will permit for an increased rating.  However, as the 
Veteran is diagnosed with migraine headaches, the Board 
finds that Diagnostic Code 8100, for migraines, is most 
appropriate.

Extraschedular Consideration

The VA Schedule of Disability Ratings will apply unless 
there are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected migraines is inadequate.  A comparison of 
the level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for migraines shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his 
migraines.  Indeed, it does not appear from the record that 
he has ever been hospitalized at all for that disability.  

Additionally, there is no evidence of marked interference 
with employment due to the disability beyond that 
contemplated by the schedular rating criteria.  Although the 
Veteran indicated that he has missed work and school due to 
his migraines, he was able to graduate and, as of August 
2009, was successfully employed.  While he testified that he 
lost income due to his headaches, he has not provided any 
objective evidence to corroborate his income loss, e.g., 
employers' statements, wage statements, sick leave records, 
etc.  Moreover, there is no evidence in the medical records 
of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

The Board therefore has determined that referral of this 
case for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

As such, based on all evidence of record, the Board finds 
that a rating of 30 percent more nearly approximates the 
severity of the Veteran's service-connected migraines with 
blackout spells, prior to August 11, 2008.  The benefit of 
the doubt has been resolved to this limited extent.

Finally, in view of the holding in Fenderson, the Board 
finds, that at no time since the Veteran filed his original 
claim for service connection has the disability on appeal 
been more disabling than as currently rated under the 
present decision of the Board.






CONTINUED ON NEXT PAGE


ORDER

A 30 percent rating, but no higher, for migraines with 
blackout spells, prior to August 11, 2008, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


